SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

194
KA 12-01386
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

GREGORY BERNARD, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


BETH A. RATCHFORD, ROCHESTER, FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Richard A.
Keenan, J.), rendered May 29, 2008. The judgment convicted defendant,
upon a jury verdict, of criminal possession of a weapon in the second
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Bernard ([appeal No. 1] ___ AD3d
___ [Mar. 21, 2014]).




Entered:   March 21, 2014                          Frances E. Cafarell
                                                   Clerk of the Court